Per Ctjriam,
The will of the wife of the appellee contains the following clause: “I give, devise and bequeath all the rest, residue and remainder of my estate, both real and personal to my beloved husband, James McBride, to have and to hold to him, my said husband, and to his heirs and assigns forever. And after his death I request that, my estate both real and personal be divided as follows: One house and lot to my sister, Katy Daly (describing it); and I also bequeath to my brother, Thomas Daly, one house and lot known as the hotel (describing it); and I further request that the rent of the property known as the hotel shall be. applied to pay the debts against said property.” The devise to the husband gave him an estate in fee simple in the lands of the wife, which was not cut down by the precatory words immediately following, and the judgment in his favor on the case stated is affirmed.,
Judgment affirmed. .